--------------------------------------------------------------------------------

SHORT-TERM LOAN AGREEMENT
(English Summary/Translation)

2007 Zhenggong Yin No. 020

Borrower: Henan Gengsheng Refractories Co., Ltd (the "Borrower") Legal Address:
No.88, Dayugou Town, Gongyi City Representatives Shunqing Zhang     Lender:
Zhengzhou Branch, China Industrial & Commercial Bank (the "Lender") Address: No.
113 Renmin Road Representatives Wei Liang

According to applicable laws and regulations of the People's Republic of China
(the "PRC"), the Borrower and Lender hereby enter into this agreement pursuant
to Borrower's application to Lender for a short term loan (the "Loan").

1.

Loan Type



1.1 This agreement is the Short-Term Working Capital Loan Agreement (the "Loan
Agreement").

2.

Purpose of Loan



2.1. The purpose of the Loan is for the purchase of raw materials.

2.2. The Borrower is not eligible to change the Loan purpose without the consent
of the Lender.

3.

The Amount of Loan and the Loan Term



3.1. The amount of the Loan is RMB 20,000,000 (approximately US$ 2.63 million).

3.2. The Loan is for a term of 11 months starting from September 14, 2007 and
ending on August 13, 2008.

4.

Interest Rate and Interest Calculation



4.1. The Loan interest rate is calculated on a daily basis based on the actual
withdrawal amount and the outstanding days from the withdrawal date.

4.2. The RMB Loan interest rate is a floating Interest Rate, (upward/down)
floating upward to 10%. The executed annual interest rate is 7.722%. The
interest rate can be adjusted on monthly basis.

4.3. The Lender shall send the written notice to the Borrower for any adjustment
of interest rate within 30 days from the adjusted date.

4.4. The interested rate shall be accordingly adjusted based on any new
adjustment regulated by the People's Bank of China.

5.

The Source and the Method of Repayment



5.1 The Borrower shall repay the Loan through the following suggested fund
source but not limited to:

5.1.1. Sales revenues and net profits

5.1.2. Any fund that can be legally used

5.2. The Borrower shall pay the full interest along with the outstanding
principal in 4 equal installments on the following suggested dates:

5.2.1. RMB 5,000,000, May 25, 2008

5.2.2. RMB 5,000,000, June 25, 2008

--------------------------------------------------------------------------------



5.2.3. RMB 5,000,000, July 25, 2008

5.2.4. RMB 5,000,000, August 25, 2008

6.

Guarantee



6.1 The Loan specified hereunder shall be guaranteed through a joint liability
Guarantee Contract filed as the 2007 Zhenggongyin Gongyi Guaranty No. 020.

6.2. The borrower undertakes to provide a new guaranty by the Lender promptly
upon occurrence or anticipated occurrence of any event which imposes a material
adverse effect on the financial condition and ability to implement the guarantee
duty by the guarantor.

7.

Rights and Obligations



7.1. The Borrower's:

7.1.1. The Borrower shall compensate the loss of the Lender's expected profits
if the Borrower repay the Loan before the above designated dates.

7.1.2. The Borrower shall only use the fund according to the contracted purpose.

7.1.3. Unless the Borrower provides notice in writing to the Lender 30 days in
advance and obtains the Lender's consent, the Borrower shall not, before paying
off the principal and interest, engage in sub-contracting, leasing, equity
restructuring, pooling, consolidating, merging, splitting, joint investment,
capital transferring, filing for restructuring, filing for dissolution, filing
for bankruptcy, and any other actions which may affect the realization of
Lender's rights.

7.1.4. The Borrower undertakes to inform the Lender in writing (1) within 7 days
of knowing any changes in the Borrower's address, scope of business, officers'
designation or appointment, and any events related to the business obligation;
(2) within 5 days from the date that a material adverse event such as a license
revocation, bankruptcy, and discontinuation of the Borrower's business occurs;
and (3) 10 days prior to any change of the Borrower's legal representative,
authorized deputy and changes in mailing address, name of enterprise or material
changes in its finances and personnel.

7.2. The Lender's

7.2.1. The Lender is eligible to claim for the credit penalty to related
authorities or claim to the media for the repayment while the Borrower
intentionally avoid its duties of payment of the principal and interests.

8.

Default Liability



8.1. The Lender is eligible to enforce the agreement and require certain
interests according the contracted term of repayment if the Borrower repays the
Loan before the contracted term.

8.2. The Lender shall increase the interest rate by 50% of the current annual
interest rate if the Borrower does not repay the Loan at the maturity date. The
Borrower will also be required to pay 50% interest on the interest for this
delinquency.

8.3. The Lender has the right to require the Borrower to return the funds or to
terminate the agreement if the Borrower uses the funds for other than the
contracted purpose. The Lender shall penalize the Borrower to pay an additional
100% of the original interest rate as the penalty for fraudulent use of the
funds from the date of violation, and the Borrower will need to pay the
interests at an additional 100 % of the original rate.

8.4. The Lender shall require the partial or full refund of the issued Loan if
the Borrower does not provide any remedies within 7 days to meet the
requirements of the Lender due to any of the following violation:

8.4.1. if the Borrower provides fraudulent financial statements or deceptive
material financial information.

8.4.2. if the Borrower rejects the supervision of the Lender regarding use of
the funds and financial activities.

8.4.3. if the Borrower conducts or intends to operate any equity transfer
transactions or dispose of its assets.

--------------------------------------------------------------------------------



9.

Disputes Settlement



This Loan Agreement is governed by the laws of the People's Republic of China.
Any dispute concerning this Loan Agreement is under the jurisdiction of the
local People's Court where Lender is located.

10. Others

10.1. Any supplemental related documents and materials are inseparable
components of this Loan Agreement and have the same legal effect as this Loan
Agreement.

10.2. This Loan Agreement has two originals, which are identical to each other,
with each of the parties holding one copy. There are several duplicates for
future reference.

Borrower: Lender: Henan Gengsheng Refractories Co., Ltd Gongyi Branch,   China
Industrial & Commercial Bank     (Official Corporate Seal) (Official Corporate
Seal)     /s/Shunqing ZHANG /s/Wei Liang     Date: September 14, 2007 Date:
September 14, 2007

--------------------------------------------------------------------------------